DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in CHINA on 26 NOV 2019. It is noted that applicant has filed a certified copy of said application as required by U.S.C 119, which papers have been placed of record in the file. See 23 NOV 2020 submission.
Information Disclosure Statement
An information disclosure statement (IDS) does not exist.
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To insure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner has amended the application as follows:
A. claim 1, line 6, replace “between adjacent” with “between other adjacent”;
B. claim 1, line 17, replace “adjacent second sacrificial layers of the plurality of first sacrificial layers” with “other adjacent first sacrificial layers of the plurality of first sacrificial layers”;
C. claim 1, lines 22-23, replace “forming a third sidewall spacer on a sidewall
surface of a first sacrificial layer of the plurality” with “forming third sidewall spacers on sidewall surfaces of the plurality”;
D. claim 2, line 2, replace “the multiple layer” with “the multiple-layer”;
E. claim 13, line 1, replace “sidewall spacer” with “sidewall spacers”;
F. claim 13, line 3, replace “and sidewall” with “and the sidewall”;
G. claim 13, line 7, replace “sidewall spacer” with “sidewall spacers”;
H. claim 13, line 9, replace “sidewall spacer” with “sidewall spacers”;
I. claim 17, line 1, replace “sidewall spacer” with “sidewall spacers”; and
J. claim 17, line 3, replace “sidewall spacer” with “sidewall spacers”;
Remarks
This application was in condition for allowance except for the following:
A-J. antecedent basis/typographical error.
Allowable Subject Matter
The following is a statement of allowable subject matter:
Claims 1-18 are allowed primarily because the references of record, singly or in combination cannot anticipate or render obvious the limitations noted therein. For example, independent claim 1’s, “…; forming a second sidewall spacer in the third trench to fill the third trench; and forming third sidewall spacers on sidewall surfaces of the plurality of first sacrificial layers.” 
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon, Nakata (US 20060199391), is considered pertinent to applicant’s disclosure. Nakata does not teach, inter alia, forming a second sidewall spacer in the third trench to fill the third trench; and forming a third sidewall spacer on a sidewall surface of a first sacrificial layer of the plurality of first sacrificial layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815